Opinion issued May 3, 2012.
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-12-00297-CR
———————————
MICHAEL
DUWAYNE ELLIS, Appellant
V.
THE STATE OF TEXAS, Appellee

 

 
On Appeal from the 23rd District Court 
Brazoria County, Texas

Trial Court Cause No. 62160

 
MEMORANDUM
OPINION
Appellant,
Michael Duwayne Ellis, has filed a motion to dismiss the
appeal.   The motion complies with Texas
Rule of Appellate Procedure 42.2(a).  See Tex.
R. App. P. 42.2(a).
 We have not issued a decision in the
appeal.  The Clerk of this Court has sent
a duplicate copy to the trial court clerk. Id.
Accordingly,
we dismiss the appeal.  See Tex.
R. App. P. 43.2(f).
 We dismiss any pending motions as moot.
We direct the Clerk to issue the mandate within 10 days of
the date of this opinion.  See Tex.
R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Jennings, Massengale, and
Huddle.
Do not publish. 
 Tex. R. App. P. 47.2(b).